Exhibit 10.2

CONFIRMATION

 

      Date: May 8, 2018 TO:   

PPL Corporation

Two North Ninth Street
Allentown, Pennsylvania 18101

   FROM:   

Barclays Bank PLC

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

   RE:    Registered Forward Transaction   

Ladies and Gentlemen:

The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between Barclays Bank PLC (“Dealer”) and PPL
Corporation (“Counterparty”) on the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. Dealer is not a member of the
Securities Investor Protection Corporation. Dealer is authorized by the
Prudential Regulation Authority and regulated by the Financial Conduct Authority
and the Prudential Regulation Authority.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. In
the event of any inconsistency between the Equity Definitions and this
Confirmation, this Confirmation shall govern.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of and be subject to an
agreement in the form of the ISDA 2002 Master Agreement (the “Agreement”) as if
Dealer and Counterparty had executed an agreement in such form (without any
Schedule but with the elections set forth in this Confirmation). In the event of
any inconsistency between provisions of that Agreement and this Confirmation,
this Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates. The parties hereby agree that, other than the Transaction
to which this Confirmation relates, no other Transaction shall be governed by
the Agreement. For purposes of the Equity Definitions, the Transaction is a
Share Forward Transaction.



--------------------------------------------------------------------------------

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms:

 

Trade Date:

  

May 9, 2018

Effective Date:

   May 11, 2018, or such later date on which the conditions set forth in
paragraph 7(a) of this Confirmation have been satisfied.

Seller:

   Counterparty

Buyer:

   Dealer

Shares:

   The common stock of Counterparty, with a par value of $.01 per share (Ticker
Symbol: “PPL”)

Base Amount:

   27,500,000 Shares, subject to reduction pursuant to the provisions set forth
under “Conditions to Effectiveness” below

Number of Shares:

   Initially, the Base Amount; provided, however, that on each Settlement Date,
the Number of Shares shall be reduced by the number of Settlement Shares settled
on such date.

Initial Forward Price:

   USD 26.7057 per Share

Forward Price:

  

(a) On the Effective Date, the Initial Forward Price; and

 

(b) On each calendar day thereafter, (i) the Forward Price as of the immediately
preceding calendar day multiplied by (ii) the sum of 1 and the Daily Rate for
such day; provided that, on each Forward Price Reduction Date, the Forward Price
in effect on such date shall be the Forward Price otherwise in effect on such
date, minus the Forward Price Reduction Amount for such Forward Price Reduction
Date.

Daily Rate:

   For any day, a rate (which may be positive or negative) equal to
(i) (a) USD-Federal Funds Rate for such day minus (b) the Spread divided by
(ii) 365.

USD-Federal Funds Rate:

   For any day, the rate set forth for such day opposite the caption “Federal
funds”, as such rate is displayed on Bloomberg Screen “OBFR01 <Index> <GO>”, or
any successor page; provided that, if no rate appears for a particular day on
such page, the rate for the immediately preceding day for which a rate does so
appear shall be used for such day.

Spread:

   0.65%

Prepayment:

   Not Applicable

 

-2-



--------------------------------------------------------------------------------

Variable Obligation:

   Not Applicable

Forward Price Reduction Dates:

   As set forth on Schedule I

Forward Price Reduction Amounts:

   For each Forward Price Reduction Date, the Forward Price Reduction Amount set
forth opposite such date on Schedule I.

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   All Exchanges

Clearance System:

   The Depository Trust Company

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby amended by replacing the
first sentence in its entirety with the following: “‘Market Disruption Event’
means in respect of a Share or an Index, the occurrence or existence of (i) a
Trading Disruption, (ii) an Exchange Disruption, (iii) an Early Closure or
(iv) a Regulatory Disruption, in each case that the Calculation Agent determines
is material”.

Early Closure:

   Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Regulatory Disruption:

   Any event that Dealer, in its reasonable discretion based on the advice of
its legal counsel, determines makes it appropriate with regard to any legal,
regulatory or self-regulatory requirements or related policies and procedures
for Dealer to refrain from or decrease sales or purchases of Shares in
connection with the Transaction.

Hedging Party:

   Dealer or an affiliate of Dealer that is involved in the hedging of the
Transaction for all applicable Additional Disruption Events.

Settlement:

  

Settlement Currency:

   USD (all amounts shall be converted to the Settlement Currency in good faith
and in a commercially reasonable manner by the Calculation Agent)

 

-3-



--------------------------------------------------------------------------------

Settlement Date:

  

Any Scheduled Trading Day following the Effective Date and up to and including
the Final Date that is either:

 

(a) designated by Counterparty as a “Settlement Date” by a written notice (a
“Settlement Notice”) that satisfies the applicable Settlement Notice
Requirements and is delivered to Dealer no less than (i) if Physical Settlement
applies, two Scheduled Trading Days (or one Scheduled Trading Day prior to such
Settlement Date if an Event of Default with respect to Dealer or an Acceleration
Event has occurred and is continuing) prior to such Settlement Date, which may
be the Final Date and (ii) if Cash Settlement or Net Stock Settlement applies,
25 Scheduled Trading Days (or such other period of time as agreed between
Counterparty and Dealer) prior to such Settlement Date, which may be the Final
Date; provided that, if Dealer shall fully unwind its hedge with respect to the
portion of the Number of Shares to be settled during an Unwind Period by a date
that is more than two Scheduled Trading Days prior to a Settlement Date
specified above, Dealer shall, by written notice to Counterparty, no fewer than
two Scheduled Trading Days prior thereto, specify the next earliest Scheduled
Trading Day prior to such original Settlement Date as the Settlement Date; or

 

(b) designated by Dealer as a Settlement Date pursuant to the “Termination
Settlement” provisions of Paragraph 7(g) below;

 

provided that the Final Date will be a Settlement Date if on such date the
Number of Shares for which a Settlement Date has not already been designated is
greater than zero, and provided further that, following the occurrence of at
least three consecutive Disrupted Days during an Unwind Period and while such
Disrupted Days are continuing, Dealer may designate any subsequent Scheduled
Trading Day as the Settlement Date with respect to the portion of the Settlement
Shares, if any, for which Dealer has determined an Unwind Purchase Price during
such Unwind Period, it being understood that the Unwind Period with respect to
the remainder of such Settlement Shares shall recommence on the next succeeding
Exchange Business Day that is not a Disrupted Day in whole.

Final Date:

   November 8, 2019

Settlement Shares:

   (a) With respect to any Settlement Date other than the Final Date, the number
of Shares designated as such by Counterparty in the relevant Settlement Notice
or designated by Dealer pursuant to the “Termination Settlement” provisions of
Paragraph 7(g) below, as applicable; provided that the Settlement Shares so
designated shall, in the case of a designation by Counterparty not exceed the
Number of Shares at that time, with the Number of Shares determined taking into
account pending Settlement Shares; and

 

-4-



--------------------------------------------------------------------------------

   (b) with respect to the Settlement Date on the Final Date, a number of Shares
equal to the Number of Shares at that time, with the Number of Shares determined
taking into account pending Settlement Shares.

Settlement Method Election:

   Physical Settlement, Cash Settlement or Net Stock Settlement, at the election
of Counterparty as set forth in a Settlement Notice that satisfies the
Settlement Notice Requirements; provided that Physical Settlement shall apply
(i) if no Settlement Method is validly selected, (ii) with respect to any
Settlement Shares in respect of which Dealer is unable to unwind its hedge by
the end of the Unwind Period (A) in a manner that, in the reasonable judgment of
Dealer based on the advice of its legal counsel, is consistent with the
requirements for qualifying for the safe harbor provided by Rule 10b-18 (“Rule
10b-18”) under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or (B) in its commercially reasonable judgment, due to the occurrence of
Disrupted Days or to the lack of sufficient liquidity in the Shares on any
Exchange Business Day during the Unwind Period, (iii) to any Termination
Settlement Date (as defined under “Termination Settlement” in Paragraph 7(g)
below) and (iv) if the Final Date is a Settlement Date other than as the result
of a valid Settlement Notice, in respect of such Settlement Date.

Settlement Notice Requirements:

   Notwithstanding any other provision hereof, a Settlement Notice delivered by
Counterparty that specifies Cash Settlement or Net Stock Settlement will not be
effective to establish a Settlement Date or require Cash Settlement or Net Stock
Settlement unless Counterparty delivers to Dealer with such Settlement Notice a
representation, dated as of the date of such Settlement Notice and signed by
Counterparty, in the following form: “As of the date of this Settlement Notice,
PPL Corporation reaffirms the representations made under Paragraph 7(e)(i) of
the Confirmation.”

Physical Settlement:

   If Physical Settlement is applicable, then Counterparty shall deliver to
Dealer through the Clearance System a number of Shares equal to the Settlement
Shares for such Settlement Date, and Dealer shall pay to Counterparty, by wire
transfer of immediately available funds to an account designated by
Counterparty, an amount equal to the Physical Settlement Amount for

 

-5-



--------------------------------------------------------------------------------

   such Settlement Date, on a delivery versus payment basis. If, on any
Settlement Date, the Shares to be delivered by Counterparty to Dealer hereunder
are not so delivered (the “Deferred Shares”), and a Forward Price Reduction Date
occurs during the period from, and including, such Settlement Date to, but
excluding, the date such Shares are actually delivered to Dealer, then the
portion of the Physical Settlement Amount payable by Dealer to Counterparty in
respect of the Deferred Shares shall be reduced by an amount equal to the
Forward Price Reduction Amount for such Forward Price Reduction Date, multiplied
by the number of Deferred Shares.

Physical Settlement Amount:

   For any Settlement Date for which Physical Settlement is applicable, an
amount in cash equal to the product of (a) the Forward Price in effect on the
relevant Settlement Date multiplied by (b) the Settlement Shares for such
Settlement Date.

Cash Settlement:

   On any Settlement Date in respect of which Cash Settlement applies, if the
Cash Settlement Amount is a positive number, Dealer will pay the Cash Settlement
Amount to Counterparty. If the Cash Settlement Amount is a negative number,
Counterparty will pay the absolute value of the Cash Settlement Amount to
Dealer. Such amounts shall be paid on such Settlement Date by wire transfer of
immediately available funds.

Cash Settlement Amount:

  

An amount determined by the Calculation Agent equal to:

 

(a) (i)(A) the weighted average (weighted on the same basis as sub-clause (B))
of the Forward Prices on each day during the applicable Unwind Period
(calculated assuming no reduction to the Forward Price for any Forward Price
Reduction Date that occurs during such Unwind Period, which is accounted for in
clause (b) below), minus USD $0.01, minus (B) the weighted average price (the
“Unwind Purchase Price”) at which Dealer purchases Shares during the Unwind
Period to unwind its hedge with respect to the portion of the Number of Shares
to be settled during the Unwind Period (including, for the avoidance of doubt,
purchases on any Disrupted Day in part), taking into account Shares anticipated
to be delivered or received if Net Stock Settlement applies, and the
restrictions of Rule 10b-18 under the Exchange Act agreed to hereunder,
multiplied by (ii) the Settlement Shares for the relevant Settlement Date; minus

 

-6-



--------------------------------------------------------------------------------

   (b) the product of (i) the Forward Price Reduction Amount for any Forward
Price Reduction Date that occurs during such Unwind Period, and (ii) the number
of Settlement Shares for such Settlement Date with respect to which Dealer has
not unwound its hedge, including the settlement of such unwinds, as of such
Forward Price Reduction Date.

Net Stock Settlement:

   On any Settlement Date in respect of which Net Stock Settlement applies, if
the Cash Settlement Amount is a (i) positive number, Dealer shall deliver a
number of Shares to Counterparty equal to the Net Stock Settlement Shares, or
(ii) negative number, Counterparty shall deliver a number of Shares to Dealer
equal to the Net Stock Settlement Shares; provided that, if Dealer determines in
its commercially reasonable judgment that it would be required to deliver Net
Stock Settlement Shares to Counterparty, Dealer may elect to deliver a portion
of such Net Stock Settlement Shares on one or more dates prior to the applicable
Settlement Date.

Net Stock Settlement Shares:

   With respect to a Settlement Date, the absolute value of the Cash Settlement
Amount divided by the Unwind Purchase Price, with the number of Shares rounded
up in the event such calculation results in a fractional number.

Unwind Period:

   The period from and including the first Exchange Business Day following the
date Counterparty validly elects Cash Settlement or Net Stock Settlement in
respect of a Settlement Date through the second Scheduled Trading Day preceding
such Settlement Date, subject to “Termination Settlement” as described in
Paragraph 7(g) below.

Failure to Deliver:

   Applicable if Dealer is required to deliver Shares hereunder; otherwise, Not
Applicable.

Share Cap:

   Notwithstanding any other provision of this Confirmation, in no event will
Counterparty be required to deliver to Dealer on any Settlement Date, whether
pursuant to Physical Settlement, Net Stock Settlement or any Private Placement
Settlement, a number of Shares in excess of (i) two times the Initial Number of
Shares, subject to adjustment from time to time in accordance with the
provisions of this Confirmation or the Equity Definitions minus (ii) the
aggregate number of Shares delivered by Counterparty to Dealer hereunder prior
to such Settlement Date.

 

-7-



--------------------------------------------------------------------------------

Adjustments:

 

Method of Adjustment:

   Calculation Agent Adjustment. Section 11.2(e) of the Equity Definitions is
hereby amended by deleting clause (iii) thereof.

Additional Adjustment:

   If, in Dealer’s good faith and commercially reasonable judgment, the actual
cost to Dealer (or an affiliate of Dealer), over any one month period, of
borrowing a number of Shares equal to the Number of Shares to hedge its exposure
to the Transaction (or if Dealer’s Hedge Position involves the borrowing of less
than the Number of Shares, then such lesser number of Shares as are covered by
such Hedge Position) exceeds a weighted average rate equal to 25 basis points
per annum, the Calculation Agent shall reduce the Forward Price in order to
compensate Dealer for the amount by which such actual cost exceeded a weighted
average rate equal to 25 basis points per annum during such period. The
Calculation Agent shall notify Counterparty prior to making any such adjustment
to the Forward Price and, upon the request of Counterparty, Dealer shall provide
reasonable detail of the applicable stock loan costs for the applicable
one-month period; provided that Dealer shall not be obligated to disclose any
confidential or proprietary information.

Extraordinary Events:

 

Extraordinary Events:

   In lieu of the applicable provisions contained in Article 12 of the Equity
Definitions, the consequences of any Extraordinary Event (including, for the
avoidance of doubt, any Merger Event, Tender Offer, Nationalization, Insolvency,
Delisting or Change In Law) shall be as specified below under the headings
“Acceleration Events” and “Termination Settlement” in Paragraphs 7(f) and 7(g),
respectively.

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

Transfer:

   Notwithstanding anything to the contrary herein or in the Agreement, Dealer
may assign, transfer and set over all rights, title and interest, powers,
privileges and remedies of Dealer under the Transaction, in whole or in part, to
an affiliate of Dealer of equivalent credit quality (or whose obligations are
guaranteed by an entity of equivalent credit quality) so long as
(a) Counterparty will not be required to pay to such assignee or transferee an
amount in respect of an Indemnifiable Tax under

 

-8-



--------------------------------------------------------------------------------

   Section 2(d)(i)(4) of the Agreement greater than the amount in respect of
which Counterparty would have been required to pay Dealer in the absence of such
assignment or transfer; (b) Counterparty will not receive a payment from which
an amount has been withheld or deducted on account of a Tax under
Section 2(d)(i) of the Agreement in excess of that which Dealer would have been
required to so withhold or deduct in the absence of such assignment or transfer;
and (c) no Event of Default, Potential Event of Default or Termination Event
will occur as a result of such assignment or transfer.

3. Calculation Agent: Dealer; unless an Event of Default under Section 5(a)(vii)
of the Agreement has occurred and is continuing with respect to Dealer, in which
case the Calculation Agent shall be a recognized dealer in the relevant
derivatives market designated by Counterparty. The Calculation Agent shall act
in good faith and in a commercially reasonable manner. Following any
determination or calculation by the Calculation Agent hereunder, upon a written
request by Counterparty, the Calculation Agent will, within a commercially
reasonable period of time following such request, provide to Counterparty by
e-mail to the e-mail address provided by Counterparty in such written request a
report (in a commonly used file format for the storage and manipulation of
financial data) displaying in reasonable detail the basis for such determination
or calculation, as the case may be; provided that Dealer shall not be required
to disclose any proprietary or confidential models of Dealer or any information
that is proprietary or subject to contractual, legal or regulatory obligations
to not disclose such information.

 

 

4. Account Details:

  

(a) Account for delivery of Shares to Dealer:

   To be furnished

(b) Account for delivery of Shares to Counterparty:

   To be furnished

(c) Account for payments to Counterparty:

   To be advised under separate cover or telephone confirmed prior to each
Settlement Date

(d) Account for payments to Dealer:

   To be advised under separate cover or telephone confirmed prior to each
Settlement Date

5. Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

The Office of Dealer for the Transaction is: New York

 

-9-



--------------------------------------------------------------------------------

Barclays Bank PLC

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Attention: Paul Robinson

Telephone: (212) 526-0111

Facsimile: (917) 522-0458.

6. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Counterparty:

PPL Corporation

Two North Ninth Street

Allentown, Pennsylvania 18101-1179

Attn: Treasurer

Telephone: (610) 774-5151

Address for notices or communications to Dealer:

Barclays Bank PLC

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Attention: Paul Robinson

Telephone: (212) 526-0111

Facsimile: (917) 522-0458

7. Other Provisions:

 

  (a) Conditions to Effectiveness. The effectiveness of this Confirmation on the
Effective Date shall be subject to:

 

  (i). the condition that the representations and warranties of Counterparty
contained in the Underwriting Agreement, dated May 8, 2018 among Counterparty,
Dealer, JPMorgan Chase Bank, National Association, London Branch and J.P. Morgan
Securities LLC, Barclays Capital Inc. and Citigroup Global Markets Inc., as
Representatives of the several Underwriters (the “Underwriting Agreement”), and
any certificate delivered pursuant thereto by Counterparty are true and correct
on the Effective Date;

 

  (ii). the condition that Counterparty has performed all of the obligations
required to be performed by it under the Underwriting Agreement on or prior to
the Effective Date;

 

  (iii). the condition that each of Dealer and Barclays Capital Inc. and each
Underwriter (as defined in the Underwriting Agreement) shall have performed, on
or prior to the Effective Date, all of the obligations required to be performed
by it prior to the Effective Date under the Underwriting Agreement.

 

  (iv). the satisfaction or waiver of all of the conditions set forth in
Section 5 of the Underwriting Agreement;

 

-10-



--------------------------------------------------------------------------------

  (v). the condition that the Underwriting Agreement has not be terminated
pursuant to Section 6, Section 7 or Section 9 thereof; and

 

  (vi). the condition that neither of the following has occurred:

 

  (A). in the commercially reasonable judgment of Dealer, Dealer (or
alternatively, any relevant Affiliate of Dealer) is unable to borrow and deliver
for sale a number of Shares equal to the Base Amount, or

 

  (B). the Calculation Agent determines none of Dealer or its Affiliate would be
able to borrow a number of Shares equal to the Base Amount at a volume-weighted
average rate at or below 200 basis points per annum (the “Maximum Stock Loan
Rate”).

(in which event set forth in each of subclause (A) and (B) of this clause (v),
this Confirmation shall be effective, but the Base Amount for the Transaction
shall be the number of Shares Dealer is able to so borrow at or below the
Maximum Stock Loan Rate in accordance with Section 3(e) of the Underwriting
Agreement).

 

  (b) Representations and Warranties of Counterparty and Dealer in the
Underwriting Agreement. Each of Counterparty and Dealer repeats and reconfirms
to the other party each representation and warranty made by it on each
applicable date pursuant to Section 2 of the Underwriting Agreement as if such
representation and warranty were set forth in this Confirmation.

 

  (c) Interpretive Letter. The parties agree and acknowledge that the
Transaction is being entered into in accordance with the October 9, 2003
interpretive letter from the staff of the Securities and Exchange Commission to
Goldman, Sachs & Co. (the “Interpretive Letter”). In addition, Counterparty
represents that it is eligible to conduct a primary offering of Shares on Form
S-3, the offering contemplated by the Underwriting Agreement complies with Rule
415 under the Securities Act of 1933, as amended (the “Securities Act”), and the
Shares are “actively traded” as defined in Rule 101(c)(1) of Regulation M.

 

  (d) Agreements and Acknowledgments Regarding Shares.

(i). Counterparty agrees and acknowledges that, in respect of any Shares
delivered to Dealer hereunder, such Shares shall be newly issued (unless
mutually agreed otherwise by the parties) and shall, upon such delivery, be duly
and validly authorized, issued and outstanding, fully paid and nonassessable,
free of any lien, charge, claim or other encumbrance and not subject to any
preemptive or similar rights and shall, upon such issuance, be accepted for
listing or quotation on the Exchange.

(ii). Counterparty acknowledges that Dealer (or an affiliate of Dealer) will
hedge its exposure to the Transaction by selling Shares borrowed from third
party securities lenders pursuant to a registration statement. The parties
acknowledge that, pursuant to the terms of the Interpretive Letter, the Shares
(up to the Initial Number

 

-11-



--------------------------------------------------------------------------------

of Shares) delivered by Counterparty to Dealer (or an affiliate of Dealer) in
connection with the Transaction may be used by Dealer (or an affiliate of
Dealer) to close out open borrowings of Shares created in the course of its
hedging activities relating to its exposure under the Transaction without
further registration of the delivery of such Shares and without delivering a
prospectus in connection with the delivery of such Shares. Accordingly, and
subject to paragraph (iv), Counterparty agrees that the Shares that it delivers
to Dealer (or an affiliate of Dealer) upon settlement of the Transaction will
not bear a restrictive legend and that such Shares will be deposited in, and the
delivery thereof shall be effected through the facilities of, the Clearance
System.

(iii). Counterparty agrees and acknowledges that it has reserved and will keep
available at all times, free from preemptive or similar rights and free from any
lien, charge, claim or other encumbrance, authorized but unissued Shares at
least equal to the Share Cap, solely for the purpose of settlement under the
Transaction.

(iv). Unless the provisions set forth below under “Private Placement Procedures”
are applicable, Dealer agrees to use any Shares delivered by Counterparty
hereunder on any Settlement Date to return Shares to securities lenders to close
out open securities loans created by Dealer or an affiliate of Dealer in the
course of Dealer’s or such affiliate’s hedging activities related to Dealer’s
exposure under the Transaction.

(v). In connection with bids and purchases of Shares in connection with any Cash
Settlement or Net Stock Settlement of the Transaction, Dealer shall use its good
faith efforts to conduct its activities, or cause its affiliates to conduct
their activities, in a manner consistent with the requirements of the safe
harbor provided by Rule 10b-18 under the Exchange Act, as if such provisions
were applicable to such purchases.

 

  (e) Additional Representations and Agreements of Counterparty. Counterparty
represents, warrants and agrees as follows:

(i). Counterparty represents to Dealer on the Trade Date and on any date that
Counterparty notifies Dealer that Cash Settlement or Net Stock Settlement
applies to the Transaction, that (A) Counterparty is not aware of any material
nonpublic information regarding Counterparty or the Shares, (B) each of its
filings under the Securities Act, the Exchange Act or other applicable
securities laws that are required to be filed have been filed and that, as of
the date of this representation, when considered as a whole (with the more
recent such filings deemed to amend inconsistent statements contained in any
earlier such filings), there is no misstatement of material fact contained
therein or omission of a material fact required to be stated therein or
necessary to make the statements made therein, in the light of the circumstances
under which they were made, not misleading, (C) Counterparty is not entering
into this Confirmation or making any election hereunder to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) and (D) Counterparty has not and will not directly or indirectly violate
any applicable law (including, without limitation, the Securities Act and the
Exchange Act) in connection with the Transaction. In addition to any other

 

-12-



--------------------------------------------------------------------------------

requirements set forth herein, Counterparty agrees not to elect Cash Settlement
or Net Stock Settlement if, in the reasonable judgment of Counterparty (or if in
the reasonable judgment of Dealer, as previously notified in writing to
Counterparty), such settlement or Dealer’s related market activity would result
in a violation of the U.S. federal securities laws or any other federal or state
law or regulation applicable to Counterparty.

(ii). It is the intent of Dealer and Counterparty that following any election of
Cash Settlement or Net Stock Settlement by Counterparty, the purchase of Shares
by Dealer during any Unwind Period comply with the requirements of Rule
10b5-l(c)(l)(i)(B) of the Exchange Act and that this Confirmation shall be
interpreted to comply with the requirements of Rule 10b5-l(c). Counterparty
acknowledges that (a) during any Unwind Period Counterparty shall not have, and
shall not attempt to exercise, any influence over how, when or whether to effect
purchases of Shares by Dealer (or its agent or affiliate) in connection with
this Confirmation and (b) Counterparty is entering into the Agreement and this
Confirmation in good faith and not as part of a plan or scheme to evade
compliance with federal securities laws including, without limitation, Rule
10b-5 promulgated under the Exchange Act.

(iii). Counterparty shall, at least one day prior to the first day of any Unwind
Period, notify Dealer of the total number of Shares purchased in Rule 10b-18
purchases of blocks pursuant to the once-a-week block exception contained in
Rule 10b-18(b)(4) by or for Counterparty or any of its affiliated purchasers
during each of the four calendar weeks preceding the first day of the Unwind
Period and during the calendar week in which the first day of the Unwind Period
occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each being
used as defined in Rule 10b-18). Counterparty agrees to take all actions, and to
omit to take any actions, reasonably requested by Dealer for the Transaction to
comply with the Interpretive Letter. Without limiting the foregoing,
Counterparty agrees that neither it nor any “affiliated purchaser” (as defined
in Regulation M (“Regulation M”) promulgated under the Exchange Act) will,
directly or indirectly, bid for, purchase or attempt to induce any person to bid
for or purchase, the Shares or securities that are convertible into, or
exchangeable or exercisable for, Shares during any “restricted period” as such
term is defined in Regulation M.

(iv). During any Unwind Period, Counterparty shall (a) notify Dealer prior to
the opening of trading in the Shares on any day on which Counterparty makes, or
expects to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act) of any merger, acquisition or similar transaction involving a
recapitalization relating to Counterparty (other than any such transaction in
which the consideration consists solely of cash and there is no valuation
period), (b) promptly notify Dealer following any such announcement that such
announcement has been made and (c) promptly deliver to Dealer following the
making of any such announcement information indicating (A) Counterparty’s
average daily Rule 10b-18 purchases (as defined in Rule 10b-18) during the three
full calendar months preceding the date of the announcement of such transaction
and (B) Counterparty’s block purchases (as defined in Rule 10b-18) effected
pursuant to paragraph (b)(4) of Rule 10b-18 during the three full calendar
months preceding the date of the announcement of such transaction. In addition,
Counterparty shall promptly notify Dealer of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders.

 

-13-



--------------------------------------------------------------------------------

(v). Neither Counterparty nor any of its affiliated purchasers (within the
meaning of Rule 10b-18 under the Exchange Act) shall take or refrain from taking
any action (including, without limitation, any direct purchases by Counterparty
or any of its affiliates, or any purchases by a party to a derivative
transaction with Counterparty or any of its affiliates), either under this
Confirmation, under an agreement with another party or otherwise, that might
cause any purchases of Shares by Dealer or any of its affiliates in connection
with any Cash Settlement or Net Stock Settlement of the Transaction not to meet
the requirements of the safe harbor provided by Rule 10b-18 determined as if all
such foregoing purchases were made by Counterparty.

(vi). Counterparty will not engage in any “distribution” (as defined in
Regulation M) that would cause a “restricted period” (as defined in Regulation
M) to occur during any Unwind Period.

(vii). Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(viii). As of the date hereof, the Trade Date and the date of any payment or
delivery by Counterparty or Dealer under any Transaction, it is not and will not
be “insolvent” (as such term is defined under Section 101(32) of the Bankruptcy
Code).

(ix). Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

(x). Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

(xi). No filing with, or approval, authorization, consent, license,
registration, qualification, order or decree of, any court or governmental
authority or agency, domestic or foreign, is necessary or required for the
execution, delivery and performance by Counterparty of this Confirmation and the
consummation of the Transaction (including, without limitation, the issuance and
delivery of Shares on any Settlement Date) except (a) such as have been obtained
under the Securities Act and (b) as may be required to be obtained under state
securities laws.

(xii). Counterparty (a) has such knowledge and experience in financial and
business affairs as to be capable of evaluating the merits and risks of entering
into the Transaction; (b) has consulted with its own legal, financial,
accounting and tax advisors in connection with the Transaction; and (c) is
entering into the Transaction for a bona fide business purpose.

 

-14-



--------------------------------------------------------------------------------

(xiii). As of the date hereof and on any date that Counterparty notifies Dealer
that Cash Settlement or Net Stock Settlement applies to the Transaction,
Counterparty is not the subject of any civil proceeding of a judicial or
administrative body of competent jurisdiction that could reasonably be expected
to impair materially Counterparty’s ability to perform its obligations
hereunder.

(xiv). Counterparty will, within two Scheduled Trading Days, notify Dealer upon
obtaining knowledge of the occurrence of an Event of Default or a Potential
Adjustment Event with respect to Counterparty.

(xv). Counterparty (a) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (b) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (c) has total
assets of at least $50 million as of the date hereof.

 

  (f) Acceleration Events. Each of the following events shall constitute an
“Acceleration Event”:

(i). Stock Borrow Event. In the commercially reasonable judgment of Dealer
(A) Dealer (or any relevant affiliate of Dealer) is not able to hedge its
exposure under the Transaction because insufficient Shares are made available
for borrowing by securities lenders or (B) Dealer (or any relevant affiliate of
Dealer) would incur a volume-weighted average cost to borrow (or to maintain a
borrow of) Shares to hedge its exposure under the Transaction that is greater
than the Maximum Stock Loan Rate (each, a “Stock Borrow Event”);

(ii). Dividends and Other Distributions. On any day occurring after the Trade
Date, Counterparty declares a distribution, issue or dividend to existing
holders of the Shares of (A) any cash dividend (other than an Extraordinary
Dividend) to the extent all cash dividends having an ex-dividend date during the
period from, and including, any Forward Price Reduction Date (with the Trade
Date being a Forward Price Reduction Date for purposes of this paragraph
(ii) only) to, but excluding, the next subsequent Forward Price Reduction Date
exceeds, on a per Share basis, the Forward Price Reduction Amount set forth
opposite the first date of any such period on Schedule I, (B) any Extraordinary
Dividend, (C) any share capital or other securities of another issuer acquired
or owned (directly or indirectly) by Counterparty as a result of a spin-off or
other similar transaction or (D) any other type of securities (other than
Shares), rights or warrants or other assets, in any case for payment (cash or
other consideration) at less than the prevailing market price, as determined by
Dealer for which the related record date occurs during the period from, and
including, the Effective Date to, but excluding, the Final Date (or, if later,
the last date on which Shares are delivered by Counterparty to Dealer in
settlement of the Transaction). “Extraordinary Dividend” means any dividend or
distribution declared by the Issuer with respect to the Shares that, in the
determination of Dealer, is (1) a dividend or distribution declared on the
Shares at a time at which the Issuer has not previously declared or paid
dividends or distributions on such Shares for the prior four quarterly periods,
(2) a payment or distribution by the Issuer to holders of Shares that the Issuer
announces will be an “extraordinary” or “special” dividend or distribution,
(3) a payment by the Issuer to holders of Shares out of the Issuer’s capital and
surplus or (4) any other “special” dividend or distribution on the Shares that
is, by its terms or declared intent, outside the normal course of operations or
normal dividend policies or practices of the Issuer;

 

-15-



--------------------------------------------------------------------------------

(iii). ISDA Termination. Dealer has the right to designate an Early Termination
Date pursuant to Section 6 of the Agreement;

(iv). Other ISDA Events. The announcement of any event that, if consummated,
would result in an Extraordinary Event or the occurrence of any Change in Law;
provided that, in case of a Delisting, in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or requoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); provided further that (a) the definition of “Change in
Law” provided in Section 12.9(a)(ii) of the Equity Definitions is hereby amended
by (A) replacing the phrase “the interpretation” in the third line thereof with
the phrase “or public announcement or statement of the formal or informal
interpretation” and (B) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by Dealer on the
Trade Date” and (b) any determination as to whether (A) the adoption of or any
change in any applicable law or regulation (including, without limitation, any
tax law) or (B) the promulgation of or any change in or announcement or
statement of the formal or informal interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law or
regulation (including any action taken by a taxing authority), in each case,
constitutes a “Change in Law” shall be made without regard to Section 739 of the
Wall Street Transparency and Accountability Act of 2010 (the “WSTAA”) or any
similar provision in any legislation enacted on or after the Trade Date; or

(v). Ownership Event. In the good faith judgment of Dealer, on any day, the
Share Amount for such day exceeds the Post-Effective Limit for such day (if any
applies) (each, an “Ownership Event”). For purposes of this sub-paragraph (v),
the “Share Amount” as of any day is the number of Shares that Dealer and any
person whose ownership position would be aggregated with that of Dealer (Dealer
or any such person, a “Dealer Person”) under any law, rule, regulation or
regulatory order or constituent document of Counterparty, that for any reason
is, or after the Trade Date becomes, applicable to ownership of Shares
(“Applicable Provisions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership of under the Applicable Provisions, as determined by Dealer in its
reasonable discretion. The “Post-Effective Limit” means (x) the minimum number
of Shares that would give rise to reporting or registration obligations or other
requirements (including obtaining prior approval from any person or entity) of a
Dealer Person, or would result in an adverse effect on a Dealer Person, under
the Applicable Provisions, as determined by Dealer in its reasonable discretion,
minus (y) 0.5% of the number of Shares outstanding.

 

  (g)

Termination Settlement. Upon the occurrence of any Acceleration Event, Dealer
shall have the right to designate, upon at least one Scheduled Trading Day’s
notice, any Scheduled Trading Day following such occurrence to be a Settlement
Date hereunder (a “Termination Settlement Date”) to which

 

-16-



--------------------------------------------------------------------------------

Physical Settlement shall apply, and to select the number of Settlement Shares
relating to such Termination Settlement Date; provided that (a) in the case of
an Acceleration Event arising out of an Ownership Event, the number of
Settlement Shares so designated by Dealer shall not exceed the number of Shares
necessary to reduce the Share Amount to reasonably below the Post-Effective
Limit and (b) in the case of an Acceleration Event arising out of a Stock Borrow
Event, the number of Settlement Shares so designated by Dealer shall not exceed
the number of Shares as to which such Stock Borrow Event exists. In the event of
a designation by Dealer of a Termination Settlement Date in respect of an
Acceleration Event arising out of any Other ISDA Event relating to a Merger
Event or a Tender Offer (each, an “Acquisition Event”), Counterparty may elect,
notwithstanding clause (iii) under Settlement Method Election but subject to the
conditions set forth in clause (ii) therein and the third and fourth sentences
of this paragraph (g), for Cash Settlement or Net Stock Settlement to apply in
respect of a number of Settlement Shares equal to or less than the number of
Settlement Shares selected by Dealer in the notice related to such Termination
Settlement Date; provided, that (i) such election by Counterparty shall be in
the form of a Settlement Notice (an “Acquisition Event Settlement Notice”) that
satisfies the Settlement Notice Requirements and that is delivered to Dealer no
later than the applicable designated Termination Settlement Date, (ii) the
Settlement Date specified in such Acquisition Event Settlement Notice shall be
at least 25 Scheduled Trading Days (or such other period of time as agreed
between Counterparty and Dealer) following the delivery of such Acquisition
Event Settlement Notice; and (iii) if, at any time during the Unwind Period,
Dealer reasonably expects that it will be unable to unwind its hedge prior to
the Settlement Date (or, if earlier, the Merger Date or Tender Offer Date) (A)
in a manner that, in the reasonable judgment of Dealer, based on the advice of
its legal counsel, would be consistent with the requirements for qualifying for
the safe harbor provided by Rule 10b-18 or (B) in its commercially reasonable
judgment, due to a lack of sufficient liquidity (or reasonably expected lack of
liquidity) in the Shares, Dealer shall so notify Counterparty and (A) the
Scheduled Trading Day following the date of such notice shall be designated a
Termination Settlement Date and (B) Cash Settlement or Net Stock Settlement, as
applicable, shall apply to the portion of the Settlement Shares relating to such
Unwind Period as to which Dealer has unwound its hedge and Physical Settlement
shall apply in respect of the remainder (if any) of such Settlement Shares. If,
upon designation of a Termination Settlement Date by Dealer pursuant to the two
preceding sentences of this paragraph (g), Counterparty fails to deliver the
Settlement Shares relating to such Termination Settlement Date when due or
otherwise fails to perform obligations within its control in respect of the
Transaction, it shall be an Event of Default with respect to Counterparty and
Section 6 of the Agreement shall apply. If an Acceleration Event (other than an
Acquisition Event) occurs during an Unwind Period relating to a number of
Settlement Shares to which Cash Settlement or Net Stock Settlement applies, then
on the Termination Settlement Date relating to such Acceleration Event,
notwithstanding any election to the contrary by Counterparty, Cash Settlement or
Net Stock Settlement shall apply to the portion of the Settlement Shares
relating to such Unwind Period as to which Dealer has unwound its hedge and
Physical Settlement shall apply in respect of (x) the remainder (if any) of such
Settlement Shares and (y) the Settlement Shares designated by Dealer in respect
of such Termination Settlement Date.

 

-17-



--------------------------------------------------------------------------------

  (h) Private Placement Procedures. If Counterparty is unable to comply with the
provisions of sub-paragraph (ii) of Section 7(d) above because of a Change in
Law, or Dealer otherwise determines that in its reasonable opinion based on the
advice of counsel any Shares to be delivered to Dealer by Counterparty may not
be freely returned by Dealer or its affiliates to securities lenders as
described under such sub-paragraph (ii) or otherwise constitute “restricted
securities” as defined in Rule 144 under the Securities Act, then delivery of
any such Shares (the “Restricted Shares”) shall be effected as provided below,
unless waived by Dealer.

(i). If Counterparty delivers the Restricted Shares pursuant to this paragraph
(i) (a “Private Placement Settlement”), then delivery of Restricted Shares by
Counterparty shall be effected in customary (for issuers with a market
capitalization comparable to, and in the same industry as, Counterparty) private
placement procedures with respect to such Restricted Shares reasonably
acceptable to Dealer; provided that Counterparty may not elect a Private
Placement Settlement if, on the date of its election, it has taken, or caused to
be taken, any action that would make unavailable either the exemption pursuant
to Section 4(a)(2) of the Securities Act for the sale by Counterparty to Dealer
(or any affiliate designated by Dealer) of the Restricted Shares or the
exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the Securities Act
for resales of the Restricted Shares by Dealer (or any such affiliate of
Dealer), and if Counterparty fails to deliver the Restricted Shares when due or
otherwise fails to perform obligations within its control in respect of a
Private Placement Settlement, it shall be an Event of Default with respect to
Counterparty and Section 6 of the Agreement shall apply. The Private Placement
Settlement of such Restricted Shares shall include customary (for issuers with a
market capitalization comparable to, and in the same industry as, Counterparty)
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Dealer, due diligence rights (for Dealer or any
designated buyer of the Restricted Shares by Dealer), opinions and certificates,
and such other documentation as is customary (for issuers with a market
capitalization comparable to, and in the same industry as, Counterparty) for
private placement agreements, all reasonably acceptable to Dealer. In the case
of a Private Placement Settlement, Dealer shall, in its good faith discretion,
adjust the amount of Restricted Shares to be delivered to Dealer hereunder in a
commercially reasonable manner to reflect the fact that such Restricted Shares
may not be freely returned to securities lenders by Dealer and may only be
saleable by Dealer at a discount to reflect the lack of liquidity in Restricted
Shares. Notwithstanding the Agreement or this Confirmation, the date of delivery
of such Restricted Shares shall be the Clearance System Business Day following
notice by Dealer to Counterparty of the number of Restricted Shares to be
delivered pursuant to this sub-paragraph (i). For the avoidance of doubt,
delivery of Restricted Shares shall be due as set forth in the previous sentence
and not be due on the date that would otherwise be applicable.

(ii). If Counterparty delivers any Restricted Shares in respect of the
Transaction, Counterparty agrees that (A) such Shares may be transferred by and
among Dealer and its affiliates and (B) after the minimum “holding period”
within the meaning of Rule 144(d) under the Securities Act has elapsed,
Counterparty shall (so long as Dealer or any such affiliate is not an
“affiliate” of Counterparty within the meaning of Rule 144 under the Securities
Act) promptly remove, or cause the transfer agent for the Shares to remove, any
legends referring to any transfer restrictions from such Shares upon delivery by
Dealer (or such affiliate of Dealer) to Counterparty or such

 

-18-



--------------------------------------------------------------------------------

transfer agent of any seller’s and broker’s representation letters customarily
delivered by Dealer or its affiliates in connection with resales of restricted
securities pursuant to Rule 144 under the Securities Act, each without any
further requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by Dealer (or such affiliate of
Dealer).

 

  (i) Indemnity. Counterparty agrees to indemnify Dealer and its affiliates and
their respective directors, officers, employees, agents and controlling persons
(Dealer and each such affiliate or person being an “Indemnified Party”) from and
against any and all losses, claims, damages and liabilities, joint and several,
incurred by or asserted against such Indemnified Party arising out of any breach
of any covenant or representation made by Counterparty in this Confirmation or
the Agreement and will reimburse any Indemnified Party for all reasonable
expenses (including reasonable legal fees and expenses) as they are incurred in
connection with the investigation of, preparation for, or defense of any pending
or threatened claim or any action or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto, except to the extent determined
in a final and nonappealable judgment by a court of competent jurisdiction to
have resulted from Dealer’s gross negligence or willful misconduct. The
foregoing provisions shall survive any termination or completion of the
Transaction.

 

  (j) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

  (k) Governing Law/Jurisdiction. This Confirmation and any claim, controversy
or dispute arising under or related to this Confirmation shall be governed by
the laws of the State of New York without reference to the conflict of laws
provisions thereof (other than Section 5-1401 of the New York General
Obligations Law). The parties hereto irrevocably submit to the exclusive
jurisdiction of the courts of the State of New York and the United States Court
for the Southern District of New York in connection with all matters relating
hereto and waive any objection to the laying of venue in, and any claim of
inconvenient forum with respect to, these courts.

 

  (l) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty only to the extent
of any such performance.

 

  (m)

Insolvency Filing. Notwithstanding anything to the contrary herein, in the
Agreement or in the Equity Definitions, upon any Insolvency Filing or other
proceeding under the Bankruptcy Code in respect of the Issuer, the Transaction
shall

 

-19-



--------------------------------------------------------------------------------

  automatically terminate on the date thereof without further liability of
either party to this Confirmation to the other party (except for any liability
in respect of any breach of representation or covenant by a party under this
Confirmation prior to the date of such Insolvency Filing or other proceeding),
it being understood that the Transaction is a contract for the issuance of
Shares by the Issuer.

 

  (n) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, each of Dealer and Counterparty and each of their
employees, representatives or other agents may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
Transaction and all materials of any kind (including opinions or other tax
analyses) relating to such tax treatment and tax structure.

 

  (o) Right to Extend. In connection with either Cash Settlement or Net Stock
Settlement and other than in respect of a Market Disruption Event, Dealer may
postpone the related Settlement Date or Valuation Date if Dealer determines, in
its reasonable discretion based on the advice of its legal counsel, that such
extension is reasonably necessary or appropriate to enable Dealer to effect
purchases of Shares in connection with its hedging activity hereunder in a
manner that would, if Dealer were Counterparty or an affiliated purchaser of
Counterparty, be in compliance with applicable legal and regulatory
requirements, as determined by Dealer in its reasonable discretion based on the
advice of its legal counsel.

 

  (p) Counterparty Share Repurchases. Counterparty agrees not to repurchase,
directly or indirectly, any Shares if, immediately following such purchase, the
Outstanding Share Percentage would be equal to or greater than 8%. The
“Outstanding Share Percentage” as of any day is the fraction (1) the numerator
of which is the Number of Shares for the Transaction and (2) the denominator of
which is the number of Shares outstanding on such day.

 

  (q)

Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Dealer shall not have the right to acquire Shares hereunder and Dealer shall not
be entitled to take delivery of any Shares hereunder (in each case, whether in
connection with the purchase of Shares on any Settlement Date or any Termination
Settlement Date, any Private Placement Settlement or otherwise) to the extent
(but only to the extent) that, after such receipt of any Shares hereunder,
(i) the Share Amount would exceed the Post-Effective Limit or (ii) the
Section 16 Percentage (as defined below) would exceed 8% (the “Threshold
Percentage of Shares”). Any purported delivery hereunder shall be void and have
no effect to the extent (but only to the extent) that, after such delivery,
(i) the Share Amount would exceed the Post-Effective Limit or (ii) the
Section 16 Percentage would exceed the Threshold Percentage of Shares. If any
delivery owed to Dealer hereunder is not made, in whole or in part, as a result
of this provision, Counterparty’s obligation to make such delivery shall not be
extinguished and Counterparty shall make such delivery as promptly as
practicable after, but in no event later than one Scheduled Trading Day after,
Dealer gives notice to Counterparty that, after such delivery, (x) the Share
Amount would not exceed the Post-Effective Limit and (y) the Section 16
Percentage would not exceed the Threshold Percentage of Shares. The “Section 16
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Dealer and any of its affiliates
or any other person subject to aggregation with Dealer for purposes of the
“beneficial ownership” test under Section 13 of the

 

-20-



--------------------------------------------------------------------------------

  Exchange Act, or any “group” (within the meaning of Section 13 of the Exchange
Act) of which Dealer is deemed to be a part beneficially owns (within the
meaning of Section 13 of the Exchange Act), without duplication, on such day
(or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day.

In addition, notwithstanding anything herein to the contrary, if any delivery
owed to Dealer hereunder is not made, in whole or in part, as a result of the
immediately preceding paragraph, Dealer shall be permitted to make any payment
due in respect of such Shares to Counterparty in two or more tranches that
correspond in amount to the number of Shares delivered by Counterparty to Dealer
pursuant to the immediately preceding paragraph.

 

  (r) Commodity Exchange Act. Each of Dealer and Counterparty agrees and
represents that it is an “eligible contract participant” as defined in
Section 1a(18) of the U.S. Commodity Exchange Act, as amended (the “CEA”), the
Agreement and the Transaction are subject to individual negotiation by the
parties and have not been executed or traded on a “trading facility” as defined
in Section 1a(51) of the CEA.

 

  (s) Additional Representation will apply, and for the purpose of Section 3 of
the Agreement, the following will constitute an Additional Representation:

“(h) Relationship Between Parties. Each party will be deemed to represent to the
other party on the date on which it enters into a Transaction that (absent a
written agreement between the parties that expressly imposes affirmative
obligations to the contrary for that Transaction):

(i) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction, it being understood that
information and explanations related to the terms and conditions of a
Transaction will not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party will be deemed to be an assurance or guarantee as to the
expected results of that Transaction.

(ii) Assessment and Understanding. It is capable of assessing the merits of and
evaluating and understanding (on its own behalf or through independent
professional advice), and understands and accepts, the terms, conditions and
risks of that Transaction. It is also capable of assuming, and assumes, the
financial and other risks of that Transaction.

(iii) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction.

 

-21-



--------------------------------------------------------------------------------

(iv) Other Transactions. It understands and acknowledges that the other party
may, either in connection with entering into a Transaction or from time to time
thereafter, engage in open market transactions that are designed to hedge or
reduce the risks incurred by it in connection with such Transaction and that the
effect of such open market transactions may be to affect or reduce the value of
such Transaction.”

 

  (t) Bankruptcy Status. Subject to Paragraph 7(m) above, Dealer acknowledges
and agrees that this Confirmation is not intended to convey to Dealer rights
with respect to the transactions contemplated hereby that are senior to the
claims of Counterparty’s common stockholders in any U.S. bankruptcy proceedings
of Counterparty; provided, however, that nothing herein shall be deemed to limit
Dealer’s right to pursue remedies in the event of a breach by Counterparty of
its obligations and agreements with respect to this Confirmation and the
Agreement; and provided, further, that nothing herein shall limit or shall be
deemed to limit Dealer’s rights in respect of any transaction other than the
Transaction.

 

  (u) No Collateral or Setoff. Notwithstanding Section 6(f) or any other
provision of the Agreement or any other agreement between the parties to the
contrary, the obligations of Counterparty hereunder are not secured by any
collateral. Obligations in respect of the Transaction shall not be set off
against any obligations of the parties other than in respect of the Transaction,
whether arising under the Agreement, under any other agreement between the
parties hereto, by operation of law or otherwise, and no obligations of the
parties other than in respect of the Transaction shall be set off against
obligations in respect of the Transaction, whether arising under the Agreement,
under any other agreement between the parties hereto, by operation of law or
otherwise, and each party hereby waives any such right of setoff.

 

  (v) Tax Matters.

(i). For the purpose of Section 3(e), each of Dealer and Counterparty makes the
following representation: It is not required by any applicable law, as modified
by the practice of any relevant governmental revenue authority, of any Relevant
Jurisdiction to make any deduction or withholding for or on account of any Tax
from any payment (other than interest under Section 9(h) of the Agreement and
any other payments of interest and penalty charges for late payment) to be made
by it to the other party under the Agreement. In making this representation, it
may rely on (a) the accuracy of any representations made by the other party
pursuant to Section 3(f) of the Agreement; (b) the satisfaction of the agreement
contained in Section 4(a)(i) or 4(a)(iii) of the Agreement and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of the Agreement; and (c) the satisfaction of the
agreement of the other party contained in Section 4(d) of the Agreement;
provided that it shall not be a breach of this representation where reliance is
placed on clause (b) and the other party does not deliver a form or document
under Section 4(a)(iii) by reason of material prejudice to its legal or
commercial position.

 

  (ii). For the purpose of Section 3(f) of the Agreement:

 

  (A). Dealer makes the following representation(s):

(1). Each payment received or to be received by it in connection with this
Agreement is effectively connected with its conduct of a trade or business
within the United States; and

 

-22-



--------------------------------------------------------------------------------

(2). It is a “foreign person” (as that term is used in Section 1.6041-4(a)(4) of
the United States Treasury Regulations) for United States federal income tax
purposes.

 

  (B). Counterparty makes the following representation(s):

(1). It is a “U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii)
of United States Treasury Regulations) for U.S. federal income tax purposes.

(2). It is a corporation for U.S. federal income tax purposes and is organized
under the laws of the Commonwealth of Pennsylvania, and is an exempt recipient
under Treasury Regulation Section 1.6049-4(c)(1)(ii)(A)

(iii) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”,
each as defined in Section 14 of the Agreement, shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

(iv) HIRE Act. “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of
the Agreement, shall not include any tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) of the Code
or any regulations issued thereunder.

(v) Tax documentation. For the purposes of Sections 4(a)(i) and 4(a)(ii) of the
Agreement, Counterparty shall provide to Dealer a valid and duly executed U.S.
Internal Revenue Service Form W-9, or any successor thereto, (i) on or before
the date of execution of this Confirmation; (ii) promptly upon reasonable demand
by Dealer; and (iii) promptly upon learning that any such tax form previously
provided by Counterparty has become invalid, obsolete, or incorrect.
Additionally, Counterparty shall, promptly upon request by Dealer, provide such
other tax forms and documents requested by Dealer.

 

  (w) Wall Street Transparency and Accountability Act of 2010. The parties
hereby agree that none of (i) Section 739 of the WSTAA, (ii) any similar legal
certainty provision included in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (iii) the enactment of the WSTAA or any
regulation under the WSTAA, (iv) any requirement under the WSTAA or (v) any
amendment made by the WSTAA shall limit or otherwise impair either party’s right
to terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased cost, regulatory change or similar event under this
Confirmation, the Equity Definitions or the Agreement (including, but not
limited to, any right arising from any Acceleration Event).

 

-23-



--------------------------------------------------------------------------------

  (x) Delivery of Cash. For the avoidance of doubt, nothing in this Confirmation
shall be interpreted as requiring Counterparty to deliver cash in respect of the
settlement of the Transaction, except in circumstances where the required cash
settlement thereof is permitted for classification of the contract as equity by
ASC 815-40 (formerly EITF 00-19) as in effect on the Trade Date (including,
without limitation, where Counterparty so elects to deliver cash or fails timely
to elect to deliver Shares in respect of such settlement). For the avoidance of
doubt, the preceding sentence shall not be construed as limiting
(i) Section 7(h) hereunder or (ii) any damages that may be payable by
Counterparty as a result of breach of this Confirmation.

 

  (y) Severability; Illegality. If compliance by either party with any provision
of the Transaction would be unenforceable or illegal, (i) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (ii) the other provisions of the Transaction shall not be
invalidated, but shall remain in full force and effect.

 

  (z) Other Forward. Dealer acknowledges that Counterparty has entered into a
substantially identical forward transaction for its Shares on the date hereof
(the “Other Forward”) with an affiliate of J.P. Morgan Securities LLC. Dealer
and Counterparty agree that if Counterparty designates a Settlement Date with
respect to the Other Forward and for which Cash Settlement or Net Stock
Settlement is applicable, and the resulting Unwind Period for the Other Forward
coincides for any period of time with an Unwind Period for the Transaction (the
“Overlap Unwind Period”), Counterparty shall notify Dealer prior to the
commencement of such Overlap Unwind Period, and Dealer shall only be permitted
to purchase Shares to unwind its hedge in respect of the Transaction on every
other Exchange Business Day that is not a Suspension Day during such Overlap
Unwind Period, commencing on the second day of such Overlap Unwind Period.

 

  (aa) Role of Agent. Each of Dealer and Counterparty acknowledges to and agrees
with the other party hereto and to and with the Agent that (i) the Agent is
acting as agent for Dealer under the Transaction pursuant to instructions from
such party, (ii) the Agent is not a principal or party to the Transaction, and
may transfer its rights and obligations with respect to the Transaction,
(iii) the Agent shall have no responsibility, obligation or liability, by way of
issuance, guaranty, endorsement or otherwise in any manner with respect to the
performance of either party under the Transaction, (iv) Dealer and the Agent
have not given, and Counterparty is not relying (for purposes of making any
investment decision or otherwise) upon, any statements, opinions or
representations (whether written or oral) of Dealer or the Agent, other than the
representations expressly set forth in this Confirmation or the Agreement, and
(v) each party agrees to proceed solely against the other party, and not the
Agent, to collect or recover any money or securities owed to it in connection
with the Transaction. Each party hereto acknowledges and agrees that the Agent
is an intended third party beneficiary hereunder. Counterparty acknowledges that
the Agent is an affiliate of Dealer. Dealer will be acting for its own account
in respect of this Confirmation and the Transaction contemplated hereunder.

 

-24-



--------------------------------------------------------------------------------

  (bb) Regulatory Provisions. The time of dealing for the Transaction will be
confirmed by Dealer upon written request by Counterparty. The Agent will furnish
to Counterparty upon written request a statement as to the source and amount of
any remuneration received or to be received by Agent in connection with a
Transaction.

 

  (cc) Method of Delivery. Whenever delivery of funds or other assets is
required hereunder by or to Counterparty, such delivery shall be effected
through Agent. In addition, all notices, demands and communications of any kind
relating to the Transaction between Dealer and Counterparty shall be transmitted
exclusively through Agent.

 

  (dd) Contractual Recognition of UK Stay in Resolution. Notwithstanding
anything contained in the Agreement, the parties agree that the provisions of
paragraphs 1 to 4 (inclusive) of the UK (PRA Rule) Jurisdictional Module (the
“UK Module”) published by the International Swaps and Derivatives Association,
Inc. on 3 May 2016, as amended from time to time, shall be deemed to be
incorporated into the Agreement as if references in those provisions to “Covered
Agreement” were references to the Agreement, and on the basis that: (i) Dealer
shall be treated as a “Regulated Entity” and as a “Regulated Entity
Counterparty” with respect to Counterparty, (ii) Counterparty shall be treated
as a “Module Adhering Party”, and (iii) references to the “Implementation Date”
in the UK Module shall be deemed to be references to the date of this
Confirmation.

Please confirm your agreement to be bound by the terms stated herein by
executing the copy of this Confirmation enclosed for that purpose and returning
it to the Dealer.

 

-25-



--------------------------------------------------------------------------------

Yours sincerely, BARCLAYS BANK PLC

By:

 

/s/ Robert Stowe

 

Name: Robert Stowe

 

Title:   Managing Director

 

Confirmed as of the date first above written:

PPL CORPORATION

By:

 

/s/ Tadd J. Henninger

 

Name: Tadd J. Henninger

 

Title:   Vice President and Treasurer

[Signature Page to Registered Forward

Transaction Conformation]

 

-26-



--------------------------------------------------------------------------------

SCHEDULE I

 

Forward Price Reduction Date

   Forward Price
Reduction
Amount  

Trade Date

     USD 0.00  

June 7, 2018

     USD 0.41  

September 7, 2018

     USD 0.41  

December 7, 2018

     USD 0.41  

March 7, 2019

     USD 0.41  

June 7, 2019

     USD 0.41  

September 9, 2019

     USD 0.41  